LEMMON, J.,
Concurring.
The court of appeal, in a comment in denying the writ application, was in error in saying that La.Rev.Stat. 14:40.2 is a general intent statute. The Legislature, in defining stalking, used the phrase “with the intent to place that person in fear of death or bodily injury.”
The words “with intent to defraud” or similar words have always been recognized as denoting the requirement of specific intent. See La.Rev.Stat. 14:11, which provides that the terms “intent” and “intentional,” in the absence of a qualifying provision, have reference to general criminal intent. However, the Reporter’s Comment to Section 11 notes that use of the term “with intent to defraud” indicates that the intent element is a “specific intent”, giving the example of forgery as a specific intent crime which is defined, in part, as a false making or altering of a signature with intent to defraud.
The present statute, which requires that the specified conduct be done with the intent to place the person in fear of death or bodily injury, clearly is a specific intent crime.